Citation Nr: 1604632	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was remanded by the Board in March 2015 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.  

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, and tinnitus was not compensably disabling within one year following separation from active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2008.  The claims were last adjudicated in October 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, written statements of the Veteran, and VA examination reports.

Pursuant to the March 2015 Board remand, VA obtained an addendum medical opinion.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309.  According to VA policy, sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  See M21-1MR III.iv.4.B.12.a.  The United States Court of Appeals for Veterans Claims has held that tinnitus is also an "organic disease of the nervous system" for the purposes of 38 C.F.R. §  3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma during active duty service.  The Veteran's DD Form 214 establishes that he served as a special identification techniques operator during the Vietnam War.  

During his May 1965 entrance examination, the Veteran's hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
-5
-10
-5
No result
-5
LEFT EAR
-5
-5
-5
No result
-5

The Board notes that, since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  Service department audiometric charges dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.

For this reason, it is necessary to convert the May 1965 hearing examination results to ISO-ANSI units.  According to the VA examiner's August 2015 addendum opinion,  the converted results are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
0
5
No result
0
LEFT EAR
10
5
5
No result
0

During his December 1969 separation examination, the Veteran denied any history of hearing loss or ear trouble.  Hearing examination results at that time were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
0
5
No result
5
LEFT EAR
10
10
10
No result
5

In March 2012, the Veteran was afforded a VA examination.  The examiner found bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
40
40
60
LEFT EAR
10
10
50
45
55

When asked if he had hearing loss, the Veteran said "my wife says I do" and reported that it began four to five years before the examination.  The Veteran was unsure whether it was present in both ears.  With regard to tinnitus, the Veteran reported onset in 1969 while serving in Thailand and that it was originally intermittent but became constant a "couple" of years before the examination.  The appellant spoke of noise exposure during his active duty service in the form of Morse code signals through headphones.  The claimant also reported civilian occupational noise exposure to machinery with hearing protection for less than a year as an inspector at a car foundry, to power tools with hearing protection for three to four years as a self-employed carpenter, and to intermittent construction noise without hearing protection while working as a planner and estimator for 26 years.  The Veteran denied a history of civilian recreational noise exposure and any medical, family, or ototoxic drug history of hearing loss.  

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active duty service.  With regard to both issues, the examiner's rationale was that the appellant's hearing at entrance and separation was within normal limits.  The examiner also noted that the Veteran denied ear trouble on his separation examination and that his service treatment records contained no report of tinnitus.  

In August 2015, VA obtained an addendum opinion from the same VA examiner.  The examiner elaborated upon the rationale for her opinions.  With regard to hearing loss, the examiner noted that any differences in results between the entrance and separation examinations were within the accepted amount of normal variation between testing sessions and that the examination results are thus considered equivalent.  The examiner acknowledged the Veteran's lay contentions that hearing loss had its onset during active duty service but responded that "the objective audiometric results obtained during military service clearly indicate his hearing loss did not begin during military service."  With regard to the possibility that noise exposure in service might have led to hearing loss decades later, the examiner explained that the "literature on noise-induced hearing loss does not support the concept of delayed onset years following exposure to noise" and cited a specific report of the Institute of Medicine in support.  

With regard to tinnitus, the examiner acknowledged the Veteran's lay contentions that tinnitus had its onset during active duty service but responded that the appellant's hearing loss "clearly did not begin during military service which casts some doubt on the accuracy of his report that his tinnitus began during military service, particularly considering this information could not be located" within the claimant's service medical records.  

There is nothing in the record to indicate that the Veteran has ever sought or received treatment for hearing loss or tinnitus.  

It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  To the extent that the Veteran is alleging hearing loss and tinnitus in service, the Board finds the contemporaneous hearing tests and treatment records to be of greater probative weight than the appellant's subsequent statements made more than forty years later during the course of a claim for compensation benefits.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current hearing loss or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current bilateral hearing loss and tinnitus are related to traumatic noise exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

The Board also notes that there is no basis to grant service connection for hearing loss or tinnitus on a presumptive basis, as there is no evidence that sensorineural hearing loss or tinnitus manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.   

Because the only medical opinions of record are unfavorable to the Veteran's claims and provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


